DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 May 2022 has been entered.

	Status of the Claims
Claims 49-68 remain in condition for allowance for reasons cited in 07 February 2022 notice of allowability. The 06 May 2022 IDS has been considered.
	The Extended European Search Opinion dated 12 October 2021 cites: 
Schwartz et al. (“D1”, WO 98/19161) pages 25, 28-30; and
Cugno et al. (“Bradykinin in the ascitic fluid of patients with liver cirrhosis,” cited in the 06 May 2022 IDS) p. 653, col. 2; p. 654, col. 1; and p. 655, col. 1; figure 3; and Table 2 (see European Search Opinion, p. 2, para. 4.2). 
Schwartz discloses a protease inhibitor cocktail, pertinent to instant independent claims 49 and 59, comprising benzamidine, soybean trypsin inhibitor, EDTA, leupeptin and AEBSF, dissolved in the anticoagulant acid-citrate-dextrose (ACD) (p. 25, section “B. Preparation of Proteinase Inhibitor Cocktail”). Schwartz discloses the use of a vacutainer tube comprising latex microspheres but is silent on a vacutainer tube (evacuated blood collection tube) comprising the protease inhibitor cocktail (p. 14, para. 4).
However, the method composition disclosed by Schwartz 1.) is silent on an inhibitor cocktail comprising polybrene, 2.) is silent on an evacuated blood collection tube comprising the protease inhibitor cocktail and 3.) comprises ACD. There is no motivation in the art to modify the method composition disclosed by Schwartz to remove ACD and therefore cannot read on the claimed invention.
Cugno discloses a protease inhibitor cocktail comprising either EDTA (for plasma renin activity (PRA)) or sodium citrate (for fibrinolysis complexes (PAP)), benzamidine, soybean trypsin inhibitor, and AEBSF dissolved in citric acid/trisodium citrate/dextrose (p. 653, col. 2, para. 3).
However, Cugno is silent on a protease inhibitor cocktail comprising polybrene. Additionally, Cugno only teaches a protease inhibitor cocktail composition comprising EDTA for plasma renin activity (PRA) and not for assessing the level of contact system activation claimed in the instant application; rather, Cugno teaches the use of sodium citrate in the assessment of contact activation (fibrinolysis complexes (PAP)) (p. 653, col. 2, para. 3). Cugno’s figure 3 and Table 2 demonstrate methods of assessing contact system activation (PAP complexes, Cleaved HK), but are silent on the method composition as recited by claims 49 and 59.
	Finally, the European Search Opinion recognizes that Schwartz and Cugno do not positively teach assessing the level of a drug targeting the contact system, but that it would have been obvious to the skilled person to use the same methods and products disclosed by Schwartz and Cugno for assessing drug levels and immunogenicity of drugs that target the contact system, without citing a showing of said obviousness in the prior art (see European Search Opinion, p. 3-4, para. 4.3-4.4). 
First, the cited prior art does not provide a motivation to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the protease inhibitor compositions to assess the level of a drug targeting the contact system; and second, even if the prior art did provide a motivation, Schwartz and Cugno are silent on the method compositions recited by claims 49 and 59 as discussed above.
Claims 49-68 remain allowable.

Allowable Subject Matter
Claims 49-68 are allowed.
The following is an examiner’s statement of reasons for allowance: Smith et al. (US 2012/0288504) discloses a method of collecting blood from a subject to an evacuated blood collection tube (paragraph [1217]) containing a mixture (culture medium) of protease inhibitors (paragraph [1079]) wherein a subject is administered with a drug that targets a component of the contact system (preventing or treating thrombosis) (paragraph [0004]) processing the blood to produce a plasma sample (paragraph [1205]), processing the blood to produce a plasma sample (paragraph [1217]), and measuring the level of the drug (antibody Ab1) in the plasma sample (paragraph [1217]); 
Smith further discloses a method for assessing immunogenicity of a drug targeting the contact system, the method comprising collecting blood from a subject to an evacuated blood collection tube (paragraph [1217]) containing a mixture (culture medium) of protease inhibitors (paragraph [1079]) wherein the subject is administered with a drug that targets a component of the contact system (preventing or treating thrombosis) (paragraph [0004]); processing the blood to produce a plasma sample (paragraph [1205], [1217]), and measuring the level antibodies that bind to the drug in the plasma sample (abstract, paragraphs [0006], [0029], [0038]).
However, the prior art neither teaches nor fairly suggests a method for assessing the level of a drug targeting the contact system nor assessing immunogenicity of a drug targeting the contact system wherein the evacuated blood collection tube comprises a liquid formulation that comprises a mixture of protease inhibitors, polybrene, and EDTA, wherein the mixture of protease inhibitors comprises benzamidine, soybean trypsin inhibitor, leupeptin, and 4-(2-aminoethyl) benzenesulfonyl fluoride hydrochloride (AEBSF); and wherein the drug is a plasma kallikrein inhibitor. The prior art also does not teach 80-120 mM benzamidine, 1-3 mg/mL soybean trypsin inhibitor, 200-300 µM leupeptin, or 20 mM AEBSF; a polybrene concentration of 400 µg/mL and an EDTA concentration of 20 mM; the liquid formulation further comprising trisodium citrate, citric acid, and dextrose; the trisodium citrate at a concentration of 100 mM, citric acid at a concentration of 67 mM, and dextrose at 2%; the step wherein the blood is processed to produce a plasma sample within one hour after collecting the blood; wherein the disease is hereditary angioedema (HAE) or idiopathic angioedema; nor isolating antibodies that bind to the drug from the plasma sample prior to measuring the level of the drug in the plasma sample. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797